Citation Nr: 1615830	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  12-05 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a right knee disorder.

2. Entitlement to service connection for a left knee disorder.

3. Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from August 1999 to August 2003. 

This case comes to the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In May 2013, a videoconference Board hearing was held before the undersigned Veterans Law Judge.  A transcript of the hearing has been obtained and associated with the record. 

In December 2014, the Board remanded the Veteran's claims for additional development.  Such development has been completed and this matter is returned to the Board for further consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1. The Veteran's current right knee disorder did not have its clinical onset in service, was not exhibited within the first post-service year, and is not otherwise related to active duty.

2. The competent medical evidence does not demonstrate a current diagnosis of a left knee disorder.

3. The Veteran's current low back disorder did not have its clinical onset in service, was not exhibited within the first post-service year, and is not otherwise related to active duty.


CONCLUSIONS OF LAW

1. The Veteran's current right knee disorder was not incurred or aggravated in service and it may not be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2. The criteria for service connection for a left knee disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

3. The Veteran's current low back disorder was not incurred or aggravated in service and it may not be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

A letter dated July 2010 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, this letter advised the Veteran what information and evidence was needed to substantiate the claims decided herein.  It also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, and what information and evidence would be obtained by VA; namely, records such as medical records, employment records, and records from other Federal agencies.  With respect to the Dingess requirements, this letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings and notice of the type of evidence necessary to establish an effective date. 

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2015) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained the Veteran's service treatment records, and has reviewed the evidence in the Virtual VA electronic records system.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced additional outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The record indicates that the Veteran was also afforded VA examination in October 2011 and February 2015, the results of which have been included in the claims file for review.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303   (2007).  The most recent VA examination involved review of the claims file and thorough examinations of the Veteran.  As such, the Board finds the February 2015 examination is adequate. 

Given the foregoing, the Board finds that VA has substantially complied with the duty to obtain the requisite information necessary to make a decision on the Veteran's claims.

Furthermore, in May 2013 the Veteran testified at a Board hearing over which the undersigned Veterans Law Judge (VLJ) presided.  The provisions of 38 C.F.R.        § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

During the Board hearing, the undersigned clarified the issues on appeal and solicited information regarding the occurrence of injuries and onset and nature of his symptomatology.  The Veteran was advised of the reasons for the previous denials and of the type of evidence that could be identified or submitted to further substantiate the claims.  The Veteran's representative and the Veterans Law Judge asked questions directed at identifying whether the Veteran met the criteria for a grant of service connection.  The Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claim. Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Byrant, 23 Vet. App. at 497.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

The Board also finds there has been substantial compliance with its December 2014 remand directives.  The Board notes that the Court has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  Based on the foregoing, the Board finds that the VA Appeals Management Center substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on an appellant the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claims based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2015).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication is not affected.

II. The Merits of the Claims

The Veteran is seeking service connection for a bilateral knee disorder and a low back disorder.  He essentially contends that he developed these disabilities as a result of parachuting during his military service.

Governing Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b)  when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity is not established, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the regulatory provisions pertaining to chronicity and continuity of symptomatology are constrained by 38 C.F.R. § 3.309(a), and thus such provisions are only available to establish service connection for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498   (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The United States Court of Appeals for the Federal Circuit  has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

As stated above, the Veteran contends that his current bilateral knee disorder stems from his military service.  Specifically, the Veteran has stated his duties during his military service included extensive parachuting, running and marching with heavy packs, carrying heavy equipment through rough terrain while deployed in Afghanistan, and while performing his duties as a combat medic which also included carrying of heavy equipment.  He stated his knees "constantly hurt and pop."  He had "a hard time running and my knees ache[d] especially more during cold weather."  He stated he found it hard to squat at times and that his knees would give out.  

The Veteran stated that his pride and ego prevent him from complaining about his pain and seeking treatment.  He further stated that he had access to muscle relaxer, anti-inflammatory, and pain medications as he was a medic. 

The in-service treatment records are absent of any complaints, treatment, or diagnosis of any bilateral knee disorders or a low back disorder.  

It is clear from the record that the Veteran does have a diagnosis of a right knee meniscal tear.  According to the post-service treatment record, the first incident of knee pain was documented in March 2010.  The Veteran sought treatment at the Kelsey-Seybold Clinic for a right knee injury where the Veteran reported he injured it six weeks prior.  In July 2010, an arthroscopy procedure revealed a torn lateral meniscus in the right knee. 

It is also clear that the Veteran has been diagnosed with a low back disorder.  According to the October 2011 VA examination, the examiner noted that x-rays revealed slight spondylosis L5-S1 and it would not cause symptoms.  Furthermore, a treatment record from Kelsey-Seybold Clinic indicates the Veteran reported new back pain in January 2012.  The current episode started one to four weeks prior and the problem occurred constantly.  He stated he has had chronic back issues since his military career,  He stated he twisted his back "wrong" at work a few weeks prior and had increased pain for the past two to three weeks.  

The Board notes that the Veteran has argued that the October 2011 VA examination was not performed adequately and the examination report did not accurately reflect his symptomatology of his bilateral knees and low back.  In December 2014, the Board remanded the claims for additional development; namely a new VA examination.  Therefore, other than the noted diagnosis of the Veteran's low back disability, the Board will not consider the nexus opinions for the bilateral knees and the low back disorders from the October 2011 examination report in the adjudication of the claims. 

Subsequently, in February 2015, the Veteran was afforded a new VA examination where a diagnosis of a right meniscal tear was confirmed.  Regarding the left knee, the VA examiner determined upon physical examination and review of the evidence of record that the left knee was clinically normal.  The VA examiner opined that the Veteran's right knee disorder was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The VA examiner explained that the Veteran was never seen or treated for a knee condition in service or that such injury had occurred.  There was no evidence that parachute jumping caused any diagnosable condition without an injury.  The VA examiner noted that the first complaint after service was in March 2010.  The Veteran was employed as a firefighter without limitations and he had not had any other evaluations or treatment for the knees.  The VA examiner stated that there were no complaints, evaluations, or treatment for the left knee.  Furthermore, there was no evidence of a chronic on-going condition associated with, or aggravated by, service. 

In addition to the bilateral knees, the February 2015 VA examination report determined that the Veteran's low back disorder was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The VA examiner explained there was no evidence of any complaint or treatment for a back condition in service and the first post-service complaint was in January 2012 where he twisted his back at work.  The VA examiner acknowledged that the Veteran stated he had back issues since service but that parachute jumping without a documented injury does not cause a chronic on-going condition.  Overall, there was no evidence of a chronic on-going condition of the back associated with or aggravated by service, specifically parachute jumping. 

After consideration of the entire record and the relevant law, the Board finds that the Veteran's current bilateral knee and low back disorders are not related to service, and service connection is not established.  The medical evidence of record as a whole supports the proposition that there is no etiological relationship between the origin and/or severity of the disabilities and his military service.  

Regarding the right knee, the VA examiner determined that the Veteran's current symptomatology and meniscal tear were related to his March 2010 injury.  Although the Board accepts that the Veteran experienced trauma to his knees during the course of performing his duties in service, there is no evidence of a disability involving the bilateral knees during service.  Rather, the record demonstrates a post-service onset.   This is evidenced by the post-service records which indicate no complaints, treatment, or diagnosis of a right knee disorder until 2010.  In addition, the February 2015 VA examiner opined that the Veteran's current right knee disorder was less likely as not caused by or a result of his military service (as there was no medical evidence linking the in-service injury to his disability) but rather were due to the March 2010 injury.

Similarly, regarding the low back disorder, the record demonstrates a post-service onset as shown by the post-service records which indicate no complaints, treatment, or diagnosis of a low back disorder until 2011.   Furthermore, the VA examiner explained that there was no evidence of a chronic on-going condition of the back associated with, or aggravated by service, especially parachute jumping. 

Although the Veteran has stated his symptoms started during service there is no evidence that he had arthritis of the bilateral knees or low back during service or that it was disabling to a compensable degree within one year of separation from active duty.  In fact, the evidence as discussed above demonstrates that the Veteran's earliest indication of a right knee disorder was 2010 and of a low back disorder was in 2011.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised]; see also Mense v. Derwinski, 1 Vet. App. 354, 356   (1991) [affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition].  This lengthy period is evidence that there has not been a continuity of symptomatology, and it weighs against the claims.  Id. at 1330.

Regarding the left knee disorder, in the absence of proof of present disability there can be no successful claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C.     § 1131 as requiring the existence of a present disability for VA compensation purposes).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, there is no competent evidence showing that the Veteran has a left knee disorder at any point during the claim.  Accordingly, the Veteran has not shown a current disorder for which service connection can be granted. 

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has considered the lay evidence submitted by the Veteran.  A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, lay persons may or may not be competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  In most circumstances, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Degmetich, 104 F.3d 1328. 

The Board acknowledges the Veteran's belief that he has a left knee disorder.  However, while the Veteran is competent to report his symptomatology, given the nature of the claim at issue, he does not have the expertise needed to render a diagnosis or offer an opinion as to whether his claimed symptoms are attributable to a particular diagnosed disorder.  Accordingly, his opinions are not probative and are outweighed by the medical evidence of record that does not show the presence of a left knee disorder. 

With respect to the foregoing, the Board recognizes that the Veteran may experience pain in the left knee; however, the Board notes that pain does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  As noted, the service treatment records and all post-service treatment records were negative for underlying pathology.  

The Board finds that the Veteran has been accorded ample opportunity to secure and present medical nexus evidence in his favor.  He did not do so.  See 38 U.S.C.A. § 5107(a) (It is the claimant's responsibility to support a claim for VA benefits).

The only evidence of record in support of the Veteran's claims consists of his own lay statements.  The Board acknowledges the Veteran's contentions that he believes he has a bilateral knee disorder and low back disorder that are related to his military service.  The Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service).  His assertions that he experiences symptoms are also credible.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2013), as to the specific issues in this case, given the complexity of the particular questions of etiology and the fact that a nexus opinion may not be rendered based on personal observation, the Board finds that the Veteran is not competent to opine on the presence or etiology of his disabilities.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (providing that lay persons not competent to diagnose cancer).

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b).  However, the doctrine of reasonable doubt is not for application concerning these claims as the weight of the evidence is against the claims.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the appeal of these claims must be denied.


ORDER

Entitlement to service connection for a right knee disorder is denied.

Entitlement to service connection for a left knee disorder is denied.

Entitlement to service connection for a low back disorder is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


